Citation Nr: 1439402	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-29 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent prior to July 17, 2012, and thereafter, in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1964 to August 1968. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO).  In that rating decision, the RO awarded service connection for PTSD and assigned an initial evaluation of 30 percent, effective from February 13, 2006.  The Veteran appealed the initial assigned evaluation. 

In June 2012, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development to obtain outstanding records of VA and identified private treatment as well as records from the Social Security Administration (SSA) and provide the Veteran with a VA psychiatric examination.  The record shows that the Veteran's VA treatment records and SSA records have been obtained and associated with the claims folder, but VA's attempts to obtain the Veteran's identified treatment records from private medical facilities in Michigan were unsuccessful.  The Veteran underwent a VA psychiatric examination on July 17, 2012.  A review of the record reflects substantial compliance with the Board's 2012 remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

By the way of a January 2013 rating decision, the RO increased the assigned evaluation for PTSD from 30 to 70 percent disabling, effective from July 17, 2012, the date of the VA examination.  As the Veteran has not expressed satisfaction with his current rating for his PTSD disability, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In that 2013 rating decision, the RO also awarded entitlement to a total disability rating due to individual unemployability (TDIU), effective from July 17, 2012.  The Veteran has not appealed that assigned effective date, and the claim for TDIU is not on appeal.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  For the period prior to July 17, 2012, the Veteran's PTSD disability has been manifested by no more than symptoms of anger problems, irritability, depressed mood, sleep impairment, social isolation, intrusive thoughts, constricted affect and anxiety which is more consistent with occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

2.  For the period since July 17, 2012, the Veteran's PTSD disability has been not been manifested by symptoms that result in more that a degree of occupational and social impairment that involves deficiencies in the areas of thinking, family relationships, and mood.

3.  At no point during the period under appeal does the evidence of record demonstrated that the Veteran's PTSD disability is manifested by total social and occupational impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation of time or place; and grossly impaired memory loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 50 percent, and not higher, for PTSD disability prior to July 17, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an evaluation in excess of 70 percent for PTSD disability since July 17, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003). Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.
In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has obtained the Veteran's service records, post-service VA treatment records, records from the Social Security Administration (SSA) as well as his lay statements.  The Board notes that attempts to obtain private treatment records from Harbor Oaks Hospital and St. John's Hospitals, both located in Michigan, have been unsuccessful.  Unfortunately, negative replies were received from both facilities, and no additional facility was identified as potential sources of the records.  Following the receipt of the negative responses, the Veteran was notified of the unsuccessful efforts to obtain these records, and he informed VA that the records were not necessary to adjudicate his claim.  See December 2012 statement from the Veteran.  

VA has also provided the Veteran with psychiatric examinations in October 2007 and July 2012, in which the examiners addressed the severity of the Veteran's PTSD.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

The RO/AMC has complied with the Board's 2012 remand of this matter by seeking the Veteran's assistance in identifying and obtaining outstanding treatment records, and providing the Veteran with an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant the right to compliance with remand orders, absent a showing of non-prejudicial error).  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he declined the opportunity for a personal hearing before a member of the Board.

Accordingly, the Board will address the claims on appeal.

2.  Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran seeks higher evaluation for his PTSD disability.  He is currently assigned a 30 percent rating prior to July 17, 2012, and thereafter, assigned a 70 percent rating for his PTSD.  His disability is currently rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the criteria found at Diagnostic Code 9411, a 30 percent rating is warranted when psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 41 - 50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  Id. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran seeks higher evaluations for his PTSD disability.  His disability due to PTSD is currently assigned a 30 percent evaluation for the period prior to July 17, 2012, and thereafter an evaluation of 70 percent.  As explained in more detail below, prior to July 17, 2012, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder are more consistent with the criteria reflected by a 50 percent disability rating.  As of July 17, 2012, the date of a VA examination, the record demonstrates the severity of the Veteran's PTSD disability has increased to where it more closely approximates the criteria associated with a 70 percent disability rating.  Since evidence of record continues to reflect an increase in symptomatology during the period under appeal, staged ratings are appropriate.  See 38 C.F.R. § 4.1.

A review of the evidence of record shows the Veteran underwent two VA psychiatric examinations during the course of the period under appeal.  The record also reflects that during this period the Veteran has received therapy and medication to treat the symptomatology associated with his PTSD. 

Prior to July 17, 2012

The Veteran filed his claim for service connection for PTSD in February 2006.  At that time, the Veteran reported that he suffered from nightmares, depressed mood, and difficulty with establishing and maintaining relationships as result of his PTSD disability.  He further stated that he has sought treatment for his PTSD symptoms since May 2005.  A review of the VA treatment records dated from 2005 to 2007 show that the Veteran's PTSD disability was manifested by symptoms of anger problems, irritability, depressed mood, sleep impairment, social isolation, intrusive thoughts and anxiety.  His PTSD disability was initially assigned a GAF scaled score of 50 in May 2005, and he was later assigned a GAF scaled score of 57 in February 2007. 

The Veteran was first afforded a VA psychiatric examination in October 2007 in conjunction with his claim for service connection.  The examination report shows the Veteran complained of nightmares, intrusive thoughts, being easily startled, irritability, anger problems, social withdrawal, avoidance of crowds, intrusive thoughts, concentration problems and sleep impairment.  The Veteran stated that he sometimes feels suicidal and experiences symptoms of "bad" anxiety.  He informed the VA examiner that he had only one friend, and he spends his time gardening, at the gun shooting range, or around the house.  He further reported that he was married for 33 years, but he has been divorced since 2004, and he now lives alone.  The Veteran reported he had a previous history of a drinking problem and he had been multiple fights while intoxicated, and received violations for reckless driving and disorderly conduct.  He reported that he has currently cut down on his drinking to where he may have a glass of wine once a month.  He also reported a previous history of suicide attempt in the early 1970s.  The Veteran stated that he had stopped working because of back problems, but he felt that some of his previous problems at work were the result of his PTSD symptoms.  

On mental status examination, the October 2007 VA examiner observed that the Veteran was alert and cooperative, and his speech was somewhat circumstantial.  His affect was considered appropriate, although he was very tense and slightly depressed.  He denied any significant mood swings, and he felt that his medication provided him with some relief.  There was no evidence of psychotic thought process, mood disorder, or perceptional disorder.  His memory was intact and there was no evidence of any current suicidal or homicidal thoughts.  A diagnosis of PTSD was provided and the Veteran was assigned a GAF scaled score of 60.  The examiner felt that the Veteran's PTSD disability caused him "moderate difficulties in social and occupational functioning." 

The claims folder also contains the Veteran's records from the Social Security Administration (SSA), which show that a SSA evaluator felt based on a review of the medical evidence, the Veteran's mental health symptoms resulted in mild limitation as he had "largely normal mental status" examination.  The SSA examiner felt that the functional data reviewed in the medical evidence did not suggest a severe mental illness. 

Subsequent VA treatment records show that the Veteran continued to receive therapy and medication to treat his PTSD disability.  These records shows that his PTSD disability was manifested by symptoms of anxiety, dysthymia, anhedonia, avoidance of crowds, nightmares, intrusive thoughts, constricted affect and depressed mood.  He was assigned GAF scaled scores ranging from 55 to 60 from 2007 to 2009.  It appears that the Veteran switched VA medical providers in October 2010, and upon re-evaluation, he was assigned a GAF scaled score of 75, despite his continued complaint of similar symptoms and severity.   

Based on a review of the evidence of record, the Board finds that the severity of the Veteran's PTSD disability is more consistent with the criteria associated with a 50 percent rating than a 30 percent rating during the period prior to July 17, 2012.  

Collectively, the aforementioned medical evidence reflects that the Veteran's PTSD was manifested predominantly by the following symptoms: depressed mood and affect, anxiety, nightmares, intrusive thoughts, being easily startled, irritability, anger problems, impaired concentration, suicidal ideation without intent to act, sleep impairment, and difficulty getting along with others.  These symptoms more closely approximate the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

At no point prior to July 17, 2012 does the Veteran's overall PTSD symptomatology meet the criteria for a rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran has exhibited the severity of symptomatology required to approach the criteria for the next higher, 70 percent, rating.  Specifically, the evidence does not show that the Veteran has obsessive rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  Rather, the medical records show that on clinical evaluation, the Veteran was consistently observed to be orient and he had appropriated dressed and behavior. 

The Board acknowledges that the Veteran has reported having occasional suicidal thoughts, but he has denied any intent of suicide on clinical evaluation.  The fact that he may have shown one or two symptoms listed among the criteria for one of the higher ratings at 38 C.F.R. § 4.130 does not mean that his overall disability picture more closely approximates the criteria for either of the higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Here, the overall evidence does not show that his disability is so severe as to result in deficiencies in most areas prior to July 17, 2012.

With respect to the Veteran's employment history, the Board notes that the Veteran reported he that he had a history of difficulty at work and getting along with his supervisors, but he did not indicate that he had lost his job or he was reprimanded as result of his PTSD symptoms.  Also, the Veteran reported that he has one good friend.  Moreover, the October 2010 VA examiner opined that the Veteran's PTSD disability only results in moderate social and occupational impairment and the 2008 SSA evaluator concluded that he only had mild limitations due to his mental health symptoms.  There is no evidence of record to suggest that the Veteran's PTSD disability causes him an inability to establish and maintain effective relationships. 

In addition to the objective medical findings of record and the detailed statements from the Veteran, the Board has also considered the GAF scale scores that the medical professionals have provided the Veteran over the years.  Throughout the period prior to July 17, 2012, the Veteran has predominantly received GAF scale scores ranging between 50 and 60.  Such scores are indicative of no more than moderate or serious symptoms.  These scores do not indicate severe symptoms, which must be shown to warrant the higher, 70 percent disability rating. 

The objective medical findings recorded and tracked throughout the period prior to July 17, 2012 more closely approximate the symptoms listed under the criteria for the 50 percent disability rating.  The GAF scores assigned are consistent with such a conclusion.  Accordingly, an increased disability rating of 50 percent, and no higher, is warranted for the period prior to July 17, 2012.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Since July 17, 2012

In June 2012, the Board remanded the Veteran's claim for an increased rating for PTSD because a review of the VA treatment records has suggested that his disability had worsened based on his decreased assigned GAF scaled scores and it had been more than four years in he was last evaluated by VA.  While the Veteran's assigned GAF scaled score since the October 2007 VA examination suggested his symptomatology had worsened, none of the objective medical evidence of record demonstrates a significant worsening in the severity of his PTSD disability to warrant a higher evaluation than 50 percent until the last and most recent VA psychiatric examination on July 17, 2012.  

The July 2012 examination report shows that the Veteran complained of instrusive thoughts, nightmares, being started easily, instrusive thoughts and social isolation, and his PTSD disability was manifested by symptoms of depressed mood, anxiety, suspiciousness, weekly panic attacks, sleep impairment, speech impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner assigned the Veteran a GAF scaled score of 50, and the examiner concluded that the Veteran's PTSD disability caused him occupational and social impairment with reduced reliability and productivity. 

The record shows that for the period since July 17, 2012, the nature and extent of the Veteran's symptomatology had increased and it best approximates the criteria for a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411. Collectively, the aforementioned medical evidence from that period reflects that the Veteran's PTSD disability was manifested by intrusive thoughts, nightmares, social withdrawal, depressed mood, sleep impairment, irritability, anxiety, weekly panic attacks, diminished interest and motivation, and difficulty establishing and maintaining relationships.  While the July 2012 VA examiner found that the Veteran's PTSD disability only resulted in social and occupational impairment, with reduced reliability and productivity, the Board cannot ignore increased symptoms, such as weekly panic attacks and disturbances in mood, that are more consistent with the 70 percent criteria.  In addition, during this period, the Veteran has described his PTSD disability as resulting in severe impairment.  These symptoms are more consistent with the criteria for a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The objective findings from this period, however, are insufficient to warrant a rating to the next higher, 100 percent, rating for PTSD. 38 C.F.R. § 4.130, Diagnostic Code 9411.  At no point during the period under appeal has the evidence demonstrated that the Veteran's PTSD is manifested by symptoms consistent with such severe criteria as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Rather, the Veteran was found to be generally oriented, sufficiently groomed, and able to care for himself.  At no point during the entire period under appeal was the Veteran assigned a GAF scaled score that was indicative of totally disabling symptomatology. 

These findings indicate that the Veteran's PTSD disability does no more than contribute to his difficulty social and occupational functioning with others.  These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the next higher rating of 100 percent is not warranted for any period under appeal.

In summary, for the period prior to July 17, 2012, the Veteran's symptomatology is more consistent with a 50 percent disability rating, and not higher, and since then, his disability has not been manifested by more than the criteria associated with a 70 percent disability rating.  A higher evaluation of 100 percent is not warranted for the Veteran's PTSD disability at any point during the period under appeal.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the assigned 50 and 70 percent ratings.  Ratings in excess of those assigned are provided for certain manifestations of his PTSD but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected mental health disability.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO has awarded the Veteran entitlement to a TDIU, effective from July 17, 2012 in the January 2013 rating decision. The Veteran did not appeal that assigned effective date and the matter is not currently on appeal.  


ORDER

Entitlement to an evaluation of 50 percent, and not higher, for PTSD disability prior to July 17, 2012, is granted. 

Entitlement to evaluation in excess of 70 percent for PTSD disability since July 17, 2012, is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


